Citation Nr: 1020334	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to March 
1983 and from October 1983 to August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

By way of background, the Veteran's right knee service 
connection claim, as well as service connection claims for 
left knee and right hip disabilities, were remanded by the 
Board for further evidentiary development in August 2009.  
After completing the requested development, the AMC 
readjudicated the Veteran's claims, granting service 
connection for left knee and hip disabilities but continuing 
to deny the Veteran's right knee disorder claim.  Thus, the 
benefits sought with regard to the Veteran's left knee and 
right hip disability service connection claims have been 
granted in full, and the remaining issue of service 
connection for a right knee disorder has been returned to the 
Board for further appellate review.
 

FINDING OF FACT

The Veteran does not have a currently diagnosed right knee 
disorder.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder 
have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the duty to notify, VA's notice requirements 
were fulfilled by a letter dated in June 2005, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's service, 
VA, and private treatment records have been obtained, and the 
Veteran has not identified any relevant, available evidence 
that is not of record.  The Veteran was also afforded a VA 
joints examination, pursuant to the Board's recent remand 
instructions, to determine whether the Veteran has a 
currently diagnosed right knee disorder that is attributable 
to service.  The Veteran was also afforded a Board hearing 
during which she presented testimony before the undersigned 
Veterans Law Judge.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

The Veteran's service treatment records reference some 
complaints of right knee pain.  The Veteran reported 
bilateral knee pain in November 1982, and on physical 
examination, the treating physician noted bilateral medial 
collateral ligament/lateral collateral ligament laxity and 
noted an impression of mild bilateral stress reactions with 
overuse syndrome.  A March 1991 treatment record reflects the 
Veteran's complaint of right knee pain after falling on her 
right knee; however,  contemporaneous x-rays of the Veteran's 
right knee revealed no abnormalities, and no right knee 
disorder was diagnosed.  The Veteran again reported bilateral 
knee pain in February 1998, and a follow-up treatment record 
appears to reference a left knee probable ACL strain but no 
right knee diagnosis.  (While a February 1998 sick slip 
references a right knee partial ACL [tear], that reference 
appears to be erroneous, as the Veteran's primary knee 
complaints in service were related to her now service-
connected left knee disability, and an April 1998 sick slip, 
June 1998 physical profile, and 2001 and 2003 treatment 
records note the Veteran's chronic left knee pain.)  October 
and November 2003 treatment records note that the Veteran 
reported a decreased sensation in her right knee and lower 
extremity, although her complaints seem to have been 
attributed to iliotibial band syndrome, and no specific right 
knee disorder was noted.  Moreover, no right knee disorder 
was diagnosed during the Veteran's pre-discharge general VA 
examination, and the examiner noted that the Veteran's right 
knee examination was thought to be normal.  

The Veteran's post-service treatment records fail to 
reference any right knee complaints or diagnosed right knee 
disorder.  The Veteran underwent a VA joints examination in 
December 2009, which included an assessment of the Veteran's 
right knee.  During the examination, the Veteran reported 
that her right knee was asymptomatic and that she had no 
right knee complaints.  On examination, the examiner stated 
that the Veteran's right knee was completely stable with no 
patellofemoral crepitation evident.  The Veteran demonstrated 
right knee range of motion from 0 to 135 degrees and reported 
experiencing no pain on range of motion testing.  X-rays of 
the Veteran's right knee were interpreted to reveal no 
abnormalities, and the examiner declined to diagnosis the 
Veteran with any right knee disorder, noting a normal right 
knee examination and lack of any subjective right knee 
complaints.

After reviewing all of the evidence of record, the Board 
concludes that the Veteran does not have a currently 
diagnosed right knee disability.  While the Veteran reported 
some right knee pain and numbness in service and some right 
knee laxity was noted in 1991 (which was assessed as related 
to a stress reaction with overuse syndrome), the Veteran was 
not diagnosed with any right knee disorder upon separation 
from service.  Moreover, the Veteran has had no documented 
post-service right knee complaints and during her recent VA 
examination, she described no right knee complaints.  Thus, 
the Board concludes that evidence of a present disability has 
not been presented in the case of the Veteran's right knee; 
and, in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

When promulgating this decision, the Board specifically 
acknowledges its consideration of the lay evidence of record, 
which consists of the Veteran's submitted statements and 
hearing testimony, as well as her statements made in the 
context of seeking medical treatment.  However, as outlined 
above, the Veteran herself does not appear to contend that 
she has a current right knee disorder that is attributable to 
service.  

Accordingly, given the lack of evidence demonstrating a 
present right knee disorder, a basis for granting service 
connection for a right knee disorder has not been presented, 
and the Veteran's appeal is therefore denied.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


